     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 1 of 26 PageID #: 42




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

KANYE WEST,

       Plaintiff,
v.                                                    CIVIL ACTION NO. 2:20-CV-00570

MAC WARNER, in his Official Capacity as
Secretary of State of West Virginia,

       Defendant.

                       MEMORANDUM OF LAW IN SUPPORT OF
                       MOTION FOR PRELIMINARY INJUNCTION

               Plaintiff Kanye West (“Plaintiff” or “Mr. West”), by counsel, in his capacity as an

independent candidate for President of the United States, respectfully moves this Court for the

entry of an emergency preliminary injunction pursuant to Rule 65 of the Federal Rules of Civil

Procedure, enjoining Defendant West Virginia Secretary of State Mac Warner (“Defendant” or

“Defendant Secretary of State”) from enforcing the State’s ballot access law, W.Va. Code § 3-5-

23, as applied to Plaintiff, and placing Mr. West and his running mate, Ms. Michelle Tidball, on

the 2020 General Election Presidential ballot as independent candidates for President and Vice

President, respectively. As set forth in greater detail below, and in the corresponding Complaint

that Plaintiff has filed simultaneously with this Memorandum and Motion, such emergency relief

is warranted to prevent irreparable harm to both the Plaintiff and other West Virginia voters’ rights

under the First and Fourteenth Amendments of the United States Constitution.

                                   STATEMENT OF FACTS

               On July 4, 2020, Plaintiff announced his intention to campaign for President of the

United States. As part of that campaign, Plaintiff embarked on the myriad of signature collection

processes required to gain ballot access as an independent candidate in many states. Under West
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 2 of 26 PageID #: 43




Virginia law, candidates with no party organization may be nominated to the General Election

ballot through the certificate nomination process set forth in W.Va. Code §§ 3-5-23 and 3-5-24.

More specifically, independent candidates and their campaigns must solicit signatures from duly

qualified voters in order to qualify for the general election ballot. W.Va. Code § 3-5-23(b). The

number of signatures required to gain access to the ballot must be equal to not less than 1% of the

entire vote cast in the last preceding general election for President of the United States, which in

this case comes to 7,144 signatures.1 W.Va. Code § 3-5-23(c). In order to qualify for the General

Election ballot in West Virginia, Plaintiff was required to submit all 7,144 nominating certificates

to the West Virginia Secretary of State’s office by August 3, 2020.2 See W.Va. Code § 3-5-24(a).

                   To the extent practicable, Plaintiff has complied with all of the steps necessary to

be placed on the General Election ballot pursuant to W.Va. Code §§ 3-5-23 and 3-5-24. Plaintiff’s

campaign obtained the credentials necessary to collect signatures in the various counties, as

required by W.Va. Code § 3-5-23(b), and Plaintiff’s designees solicited signatures from duly

registered voters in the following counties: Boone, Cabell, Clay, Fayette, Hancock, Jackson,

Jefferson, Kanawha, Lincoln, Logan, Marion, Marshall, Mason, Mingo, Mercer, Monongalia,

Nicholas, Ohio, Pleasants, Putnam, Raleigh, Roane, and Wayne. Plaintiff’s campaign conducted

its signature gathering process in the midst of Governor Jim Justice’s ongoing “Safer at Home”

Order, which strongly encourages West Virginians to leave their home “only for essential

activities,” limits social gatherings to no more than 25 people, and strongly encourages social

distancing of six feet or more.3 While Governor Justice and Defendant Secretary of State made


        1
            See West Virginia Secretary of State’s 2020 Election Petition Signature Requirements, available at
https://sos.wv.gov/FormSearch/Elections/Informational/Signatures%20Chart.pdf.
        2
         Because the statutorily imposed deadline of August 1 occurred on a Saturday this year, the deadline for
submission of nominating certificates defaulted to Monday, August 3, in accordance with W.Va. Code § 2-2-1(f).
        3
            See Safer at Home Order, available at https://governor.wv.gov/Pages/Safer-at-Home.aspx.



                                                         2
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 3 of 26 PageID #: 44




accommodations for those participating in the 2020 Primary Election, such as moving the primary
                                                                                                    4
election date and providing absentee ballot forms for all registered voters,                            no such

accommodations have been made for individuals with no party organization wishing to avail

themselves of the ballot access process provided for by W.Va. Code § 3-5-23.5

                 In sum, Plaintiff submitted more than 14,000 signatures, or nomination certificates,

to the West Virginia Secretary of State on August 3, 2020, along with his corresponding Certificate

of Announcement and filing fee. See W.Va. Code §§ 3-5-7 and 3-5-8. Following the Plaintiff’s

submission of the requisite nominating certificates, signature petition pages are provided by

Defendant Secretary of State to each county clerk to confirm that the voters are duly registered to

vote in the particular county and that the petition signatures match each voter’s signature on file

with the County Clerk’s Office. See Exhibit A. While W.Va. Code § 3-5-23(c) provides that a

signature “may not be counted unless it be that of a duly registered voter,” Plaintiff is aware of no

standards provided to the various county clerks for validating petition signatures. There is no

legislative rule governing the certificate nomination process, nor is there any opportunity for

Plaintiff or other similarly situated candidates to challenge the invalidation of any petition

signatures or otherwise cure once the statutory deadline for submission has passed.

                 Nearly three weeks following the submission of his nomination certificates,

Defendant Secretary of State notified Plaintiff that more than 7,000 of his petition signatures had

been invalidated by the various county clerks, leaving him with a total of 6,383 valid petition


        4
                 See     W.Va.       Exec       Order        No.        18-20        (April       1,       2020),
https://governor.wv.gov/Documents/2020%20Proclamations/EO%2018-20.pdf; see also “1.2 million absentee ballot
applications sent to West Virginia voters,” MetroNews, April 19, 2020, available at
https://wvmetronews.com/2020/04/19/1-2-million-absentee-ballot-applications-sent-to-west-virginia-voters/.
        5
          West Virginia’s ballot access provisions remain unaltered despite Defendant Secretary of State’s prior
recommendation for a 50% reduction in signatures required for all non-major party candidates seeking ballot access
pursuant to W.Va. Code § 3-5-23. See Memorandum from WV Secretary of State’s General Counsel to Governor’s
Office Legal Division, attached hereto as Exhibit A.



                                                        3
      Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 4 of 26 PageID #: 45




signatures—761 signatures shy of the 7,144 signature requirement to gain access to the ballot. Of

note, Defendant Secretary of State reported 3,222 valid signatures from Kanawha County and 983

valid signatures from Monongalia County. See WV Secretary of State Validation Totals, attached

hereto as Exhibit B. Based on its own review of the nomination certificates submitted to Defendant

Secretary of State, Plaintiff’s campaign has identified at least 700 duly registered voters on its

Kanawha County certificates that have not been validated, as well as another 110 from Monongalia

County. See Verified Statement of Michael Rhodes at ¶ ¶ 11-12, attached hereto as Exhibit C.

The validation of these registered voters would give Plaintiff more than enough signatures to

qualify for the 2020 General Election Ballot.

                  Upon information and belief, Defendant Secretary of State provided notice the

afternoon of August 21, 2020, to all 55 county clerks of the names duly qualified for the 2020

General Election ballot. Pursuant to W.Va. Code § 3-6-2(d)(2), the statutorily required drawing

for order of names appearing on the General Election ballot took place four days later on August

25, 2020, and Plaintiff’s lawsuit challenge to these designations followed suit just three days later.6

Notably, Plaintiff’s Complaint and corresponding Motion for Preliminary Injunction are filed well

in advance of the next statutory deadline for the 2020 General Election, which is the September

18th deadline for County Clerks to mail absentee ballots pursuant to W.Va. Code § 3-3-11(a). In

West Virginia, it is also not unprecedented for courts to order candidates be added to the ballot

after the printing of such ballots has taken place.7




         6
           Importantly, Plaintiff has not slept on his rights, as his Complaint was filed within one week of the arbitrary
and capricious invalidation of his nomination certificates on August 21, 2020, from which denial the bulk of his claims
arise.
         7
          See State ex rel. McDavid v. Tennant, 2014 WL 2922641 (2014) (in which the West Virginia Supreme
Court ordered the West Virginia Secretary of State’s placement of a candidate on the ballot even after military and
overseas ballots had been printed and mailed).



                                                            4
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 5 of 26 PageID #: 46




                                            ARGUMENT

I.      Legal Standard and Standard of Review

                “Rule 65 of the Federal Rules of Civil Procedure provides for the issuance of

preliminary injunctions as a means of preventing harm to one or more of the parties before the

court can fully adjudicate the claims in dispute.” Fred Hutchinson Cancer Research Ctr. v. BioPet

Vet Lab, Inc., 768 F. Supp.2d 872, 874 (E.D. Va. 2011). “A plaintiff seeking a preliminary

injunction must establish (1) that he is likely to succeed on the merits, (2) that he is likely to suffer

irreparable harm in the absence of preliminary relief, (3) that the balance of equities tips in his

favor, and (4) that an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008) (citing Munaf v. Geran, 553 U.S. 674, 689-90 (2008)). “All four elements

must be established by a ‘clear showing’ before the injunction will issue.” Imagine Medispa, LLC

v. Transformations, Inc., 999 F. Supp.2d 862, 868 (S.D. W. Va. 2014) (internal quotations

omitted). Additionally, the plaintiff bears the burden of showing a “sufficient factual basis” for

granting the injunction “beyond the unverified allegations in the pleadings.” Id. at 868-69 (internal

citations omitted). A plaintiff does not have to prove his or her case on the merits in order to

succeed on a motion for preliminary injunction, and the findings of fact and conclusions of law

made during the consideration of a preliminary injunction are not binding at a trial on the merits.

See Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981).

                When evaluating the constitutionality of ballot access laws, such as the one in

question here, courts typically apply the framework established by the United States Supreme

Court in Anderson v. Celebrezze, 460 U.S. 780 (1983), and later refined by the Court in Burdick

v. Takushi, 504 U.S. 428 (1992). See Whitfield v. Thurston, --- F.Supp.3d ---, 2020 WL 3451692,

at *9 (E.D. Ark. 2020). Under the Anderson-Burdick framework, a Court considering a challenge

to state election laws must employ a balancing test to:


                                                   5
      Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 6 of 26 PageID #: 47




                 weigh ‘the character and magnitude of the asserted injury to the rights
                 protected by the First and Fourteenth Amendments that the plaintiff seeks
                 to vindicate’ against ‘the precise interests put forward by the State as
                 justifications for the burden imposed by its rule,’ taking into consideration
                 ‘the extent to which those interests make it necessary to burden the
                 plaintiff’s rights.’

Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at 789).

                 Under the Anderson-Burdick framework, this Court must first determine the burden

that W.Va. § Code 3-5-23 imposes on Plaintiff’s First and Fourteenth Amendment rights. See

Esshaki v. Whitmer, --- F.Supp.3d ----, 2020 WL 1910154, at *4 (E.D.Mich. March 20, 2020).

When a plaintiff’s rights are subject to “severe” restrictions, ballot access laws will be subject to

strict scrutiny and “must be ‘narrowly drawn to advance a state interest of compelling

importance.’” Burdick, 504 U.S. at 434 (quoting Norman v. Reed, 502 U.S. 279, 289 (1992)).

Rights subjected to “reasonable, nondiscriminatory restrictions” are subject to rational-basis

review. Id. And “[f]or cases between these extremes,” a court must apply an intermediate level

of scrutiny which requires the weighing of the burden imposed by the ballot access law against

“the precise interests put forward by the State as justifications for the burden imposed by its rule,

taking into consideration the extent to which those interests make it necessary to burden the

plaintiff’s rights.” Burdick, 504 U.S. at 434.8

                 For the reasons set forth herein, the issuance of a preliminary injunction is

warranted. Plaintiff is likely to succeed on his claims as the burden that W.Va. Code 3-5-23

currently places on his constitutional rights to associate for advancement of his political beliefs,

his right to petition for redress of grievances, and his right to equal protection and due process



        8
           At a minimum, the application of intermediate scrutiny is warranted in the case at hand, as even Defendant
Secretary of State acknowledges that the signature-gathering process set forth in W.Va. Code § 3-5-23 “presents a
health risk to solicited voters” during the ongoing pandemic and thus “creates a larger than typical burden on these
candidates to satisfy the law under the circumstances.” See Exhibit A.



                                                         6
      Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 7 of 26 PageID #: 48




under the laws are severe. W.Va. Code § 3-5-23 also unduly burdens the rights of qualified voters

in West Virginia, including those who signed nomination certificates for Plaintiff, to cast their

votes effectively. In the absence of a preliminary injunction, Plaintiff will clearly suffer irreparable

harm as he will be left off the 2020 General Election ballot. The balance of equities also tips in

favor of Plaintiff as the harm to Plaintiff’s constitutional rights ultimately outweighs the burden

on Defendant Secretary of State to apply West Virginia’s ballot access provisions in a

constitutional manner. And finally, an injunction is clearly in the public interest as duly registered

voters deserve the opportunity to cast a ballot for the candidate of their choice.

II.     Plaintiff is likely to succeed on his claims.

                Plaintiff’s claims against Defendant arise under 42 U.S.C. § 1983 (“Section 1983”).

“To state a claim under [S]ection 1983, a plaintiff must allege the violation of a right secured by

the Constitution and the laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

As shown below, Plaintiff is likely to succeed on the merits of his Section 1983 claims because

Defendant violated Plaintiff’s Fourteenth Amendment rights to procedural due process and equal

protection under the law, as well as Plaintiff’s First Amendment right to freedom of association.

        A.      Defendant’s failure to provide adequate notice, a right to be heard, and an
                ability to cure any alleged deficiencies in Plaintiff’s nomination certificates
                violates Plaintiff’s right to procedural due process.

                This Court should grant Plaintiff’s Motion because Defendant failed to provide

Plaintiff with any procedural due process whatsoever before deciding not to certify Plaintiff’s

certificate nomination, which precluded Plaintiff from appearing on West Virginia’s 2020 General

Election ballot as an independent candidate for President. As previously discussed, West Virginia

Code § 3-5-23 dictates how third parties can qualify to appear on the ballot through the certificate




                                                   7
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 8 of 26 PageID #: 49




nomination process. Relevant for purposes of this Motion, West Virginia Code § 3-5-23 states as

follows:

                 The certificate shall be personally signed by duly registered voters,
                 in their own proper handwriting or by their marks duly witnessed,
                 who must be residents within the county, district, or other political
                 division represented by the office sought wherein the canvass or
                 solicitation is made by the person or persons duly authorized…. A
                 signature on a certificate may not be counted unless it be that of a
                 duly registered voter of the county, district, or other political
                 division represented by the office sought wherein the certificate was
                 presented.

W. VA. CODE § 3-5-23(c).

                 Notably, West Virginia Code § 3-5-23 does not provide any procedural safeguards

that would permit a third-party candidate to challenge the county clerks’ counting and assessment

of the validity of signatures in a third-party certificate nomination, nor does it provide any

procedural safeguard to challenge Defendant Secretary of State’s refusal to certify a third-party

certificate nomination for West Virginia’s General Election ballot based upon the non-counting of

purportedly mismatching voter signatures. Additionally, Defendant Secretary of State does not

have any regulations, administrative guidelines, or training that would provide the county clerks

throughout West Virginia, who are laypersons in the field of handwriting analysis, with any

guidance on how to distinguish invalid signatures on a nomination certificate from valid

signatures. 9 As a result, there is a significant discrepancy between the number of signatures

validated by Plaintiff’s campaign and the number of signatures validated by the various county

clerks—a discrepancy that bars Plaintiff’s access to the ballot. See Exhibit C at ¶¶ 11-12.




        9
           By way of comparison, the Montana Secretary of State, for instance, provides a sixty-page guideline for
petition processing as part of its “2020 Election Administrator Certification Training.” See “Petition Processing in
MT Votes,” available at https://sosmt.gov/Portals/142/Elections/Documents/Petition-Processing.pdf.



                                                         8
      Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 9 of 26 PageID #: 50




                  In recent months, as absentee voting expands throughout the country in response to

the ongoing COVID-19 pandemic, courts have begun to strike down so-called signature-matching

laws that do not provide sufficient procedural safeguards, including, at a minimum, a sufficient

notice period for alleged invalid signatures as well as a sufficient period of time to be heard and to

“cure” alleged invalidities.10 Otherwise, those signature-matching laws do not comport with the

Fourteenth Amendment’s procedural due process requirements.11

                  In order to determine the level of due process required, courts utilize the following

balancing test enunciated by the United States Supreme Court of Appeals in Mathews. v. Eldridge,

which, in relevant part, holds as follows:

                  First, the private interest that will be affected by the official action;
                  second, the risk of an erroneous deprivation of such interest through
                  the procedures used, and the probative value, if any, of additional or
                  substitute procedural safeguards; and finally, the Government’s
                  interest, including the function involved and the fiscal and
                  administrative burdens that the additional or substitute procedural
                  requirements would entail.12

                  First, in this case, the private interest affected by Defendant’s decision to not certify

Plaintiff’s certificate nomination permitting Plaintiff to appear on West Virginia’s 2020 General

Election ballot as an independent candidate for President is an extraordinarily important interest

that implicates not only Plaintiff, individually, and Plaintiff’s campaign, but also those duly

registered West Virginia citizens that exercised their statutory rights to petition for Plaintiff to

appear on West Virginia’s General Election ballot. It is important to note that the West Virginia


         10
           With a legitimate opportunity to cure, Plaintiff could have determined why his nomination certificates
contain more than eight hundred identified duly registered voters in West Virginia whose signatures were not validated
by the various county clerks. See Exhibit C at ¶¶ 11-12.
         11
          The Fourteenth Amendment forbids a state actor to “deprive any person of life, liberty, or property, without
due process of law.” US CONST. amend. XIV, § 1.
          12
             Plaintiff facially challenges the lack of due process afforded to Plaintiff under West Virginia Code § 3-5-
23, et seq. Additionally, Mr. West challenges West Virginia Code § 3-5-23, et seq. as it applies to him specifically.



                                                           9
    Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 10 of 26 PageID #: 51




Legislature, through West Virginia Code § 3-5-23, created a statutory scheme for third-party

candidates to be placed on West Virginia’s general election ballot through the certificate

nomination process. See W. VA. CODE § 3-5-23(a). As such, West Virginia Code § 3-5-23, et seq.

grants Plaintiff a liberty interest in that the Legislature specifically created a statutory process by

which a third-party candidate can seek a nomination for political office through the certificate

nomination process. See, e.g., Goldberg v. Kelly, 397 U.S. 254, 262 (1970); Becton v. Thomas,

48 F. Supp. 2d 747, 757 (W.D. Tenn. 1999) (“Plaintiff’s right to run for public office is

constitutionally protected as a liberty interest under the Fourteenth Amendment’s due process

clause.”); Johnson v. Roy, 2012 WL 3923308, at *7 (Minn. Dist. Ct. 2012) (“A state statute may

create liberty interests that are entitled to constitutional procedural protection.”).

                   Second, it cannot be disputed that the lack of any procedural safeguards whatsoever

surrounding West Virginia Code § 3-5-23’s signature-matching requirement has already created a

situation wherein Plaintiff faces imminent deprivation of his liberty interests without any adequate

notice from Defendant Secretary of State, without a chance to be heard or appeal the decision made

by the West Virginia Secretary of State, and without an ability to cure any alleged deficiencies in

Plaintiff’s certificate nomination paperwork prior to Defendant Secretary of State choosing not to

certify Plaintiff’s candidacy for President. West Virginia provides procedural due process for

driver’s license revocation, workers’ compensation appeals, and even disciplinary proceedings in

state-funded universities, to name a few, and yet its current ballot access framework does not

provide one iota of procedural due process for independent candidates seeking ballot access.13

Clearly, West Virginia Code § 3-5-23 does not come anywhere close to satisfying Plaintiff’s




        13
             See W.Va. Code § 17C-5A-1, et seq.; see also W.Va. Code § 23-5-6; see also W.Va. Code § 21A-7-7.



                                                       10
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 11 of 26 PageID #: 52




constitutional requirement of procedural due process prior to the denial of his ability to run for

elected office. 14

                 A vast majority, if not all, of federal courts to recently consider nearly analogous

issues of law and fact hold that a state’s failure to provide adequate notice of allegedly deficient

signatures coupled with an opportunity to be heard and “cure” the allegedly deficient signatures

constitutes a prima facie showing of a constitutionally inadequate process for purposes of the

Fourteenth Amendment’s due process clause. For instance, in the following cases, federal district

courts have struck down signature-matching laws for lacking sufficient procedural safeguards

required under the due process clause.

                 Just a few days ago, the United States District Court for the Southern District of

Indiana, in Frederick v. Lawson, granted summary judgment in plaintiffs’ favor on the basis that

Indiana’s signature-match requirement for absentee ballots failed to comport with procedural due

process requirements mandated by the Fourteenth Amendment. Frederick v. Lawson, --- F.

Supp.3d ---, 2020 WL 4882696, *16 (S.D. Ind. Aug. 20, 2020). In Frederick, the Court considered

expert testimony from a renowned handwriting analysis expert who opined that laypersons

administering the election could not accurately assess whether a voter’s signature on the absentee

ballot “matched” the voter’s signature on their voter registration. Id. at *14-15. The Indiana

signature-match law did not contain any “procedure by which a voter can contest the decision that

two signatures do not match, nor [did it contain] a requirement that a formal notice of protection

be sent to the voter at any point after election day.” Id. at *3. The only guidance given by the

State of Indiana to election officials reviewing voter signatures for conformity was that “[s]ome



        14
           Again, the significance of this lack of procedural due process is highlighted by the fact that Plaintiff’s
campaign has identified more than eight hundred nomination certificate signatures that have not been counted by the
county clerks for one reason or another. See Exhibit C at ¶¶ 11-12.



                                                        11
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 12 of 26 PageID #: 53




deference” should be given to determining the genuineness of voters having known disabilities.

Id. at *14. The Frederick court found that procedural safeguards contained in Indiana’s signature-

matching law did not come anywhere close to comporting with the procedural due process

requirements of the Fourteenth Amendment. Id.

                 In Saucedo v. Gardner, the United States District Court for the District of New

Hampshire similarly granted plaintiffs’ motion for summary judgment, holding that New

Hampshire’s signature-match law for absentee ballots was unconstitutional on its face as the law

failed to provide sufficient procedural due process under the Fourteenth Amendment. Saucedo v.

Gardner, 335 F. Supp.3d 202, 222 (D. NH. 2018). In so holding, the Saucedo Court focused on

the plaintiffs’ handwriting expert, who opined, among other things, “that a person’s signature may

vary for a variety of reasons, both intentional and unintentional [with] unintentional factors

includ[ing] age, physical and mental condition, disability, stress, accidental occurrences, inherent

variances in neuromuscular coordination, and stance.” Id. at 212-13. The expert further opined

that “in order to account for these variations and make an accurate determination, one needs

extensive training, adequate magnification and lighting equipment, sufficient time . . . [and a

requisite] number of exemplars necessary to make a proper determination.” Id. at 212. After

reviewing the expert testimony, the Saucedo Court acknowledged that “the task of handwriting

analysis by laypersons, as it is contemplated under RSA 659:50, III, is fraught with error.” Id. at

217 (emphasis added). In holding that the signature-match requirement did not comport with

procedural due process, the Court emphasized that the consequences of invalidating an absentee

ballot on the basis of the signature-matching requirement resulted in “disenfranchisement” which

is “irremediable.” Id. at 218.15


        15
          The Court also heavily relied on several other judicial opinions in concluding that the signature-matching
requirement did not comport with procedural due process. See, e.g., La Follete v. Padilla, 2018 WL 3953766 (Cal.


                                                        12
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 13 of 26 PageID #: 54




                  In Martin v. Kemp, the United States District Court for the Northern District of

Georgia also enjoined the State of Georgia from rejecting absentee ballots on the basis of a

signature mismatch due to a lack of adequate procedural due process safeguards. Martin v. Kemp,

341 F. Supp.3d 1326, 1340 (N.D. Ga. 2018). The Martin Court found that Georgia’s relevant

signature-matching provision was facially unconstitutional because it permitted voters’ absentee

ballot applications and absentee ballots to be erroneously rejected without sufficient procedural

safeguards in place to prevent erroneous disenfranchisement of voters who purportedly had

mismatching signatures. Id. at 1337-40.16 In so holding, the Martin court found it constitutionally

deficient that laypeople with no training or education in handwriting analysis would be the judge,

jury, and executioner on determining whether a voter’s signature on the absentee ballot matched

the voter’s signature on the voter roll. Id.17

                  The procedural due process concerns raised in absentee ballot cases similarly apply

to West Virginia’s ballot access law, as the process of validating nomination certificates impacts



Super. Ct. march 5, 2018) (concluding that provision of California Election Code, which required election officials to
reject a ballot if the signatures did not “compare,” was facially unconstitutional because it failed to provide pre-
deprivation notice or an opportunity to cure); Raetzel v. Parks/Bellemont Absentee Election Bd., 762 F. Supp. 1354
(D. Ariz. 1990) (concluding that Arizona absentee-voting statute, which failed to provide absentee voters with any
post-deprivation notice or opportunity to be heard when their votes were challenged and rejected, did not afford
adequate procedural due process); Zessar v. Helander, 2006 WL 642646 (N.D. Ill. March 13, 2006) (holding
signature-matching law unconstitutional on procedural due process grounds, even when voters with mismatching
signature were provided notice of the discrepancy, because it did not provide a meaningful opportunity to cure the
defect).
         16
            The defendants in Martin argued that additional procedural safeguards to give notice and a chance for
mismatched signature voters to cure their absentee ballot would be unduly burdensome. Id. at 1339-40. However,
the Court found that Georgia already had statutory procedures that “provide[] notice, a hearing, and an opportunity to
appeal for absentee voters whose ballots are challenged for ineligibility.” Id. at 1340. As such, the Court held that to
extend those statutory procedural safeguards to cover absentee ballots with mismatched signatures would “impose a
minimal burden” on the State while still protecting the State’s legitimate interest in preventing election fraud. Id.
         17
            For sake of brevity, only a few of the recent decisions have been illustrated in the Memorandum of Law in
Support of Plaintiff’s Motion. That said, there are a whole host of recent cases that have similar analyses and holdings.
See, e.g., Democratic Exec. Comm. of Fla. v. Detzner, 347 F. Supp.3d 1017, 1030 (N.D. Fla. 2018) (“The only way
such a [scheme of laypersons validating handwritten signatures] can be reasonable is if there are mechanisms in place
to protect against arbitrary and unreasonable decisions by canvassing boards to reject ballots based on signature
mismatches.”).



                                                          13
    Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 14 of 26 PageID #: 55




the constitutional rights of both Plaintiff and West Virginia voters supporting his placement on the

General Election ballot. In this case, Defendant Secretary of State, and the corresponding county

clerks, timely received all of Plaintiff’s required nomination certificates on August 3, 2020, and

spent approximately three weeks analyzing the same before advising Plaintiff’s campaign that he

would not appear on the 2020 Presidential General Election ballot because more than half of the

submitted nomination certificates were deemed invalid by the various county clerks under West

Virginia Code § 3-5-23. Just four days later, on August 25, 2020, the statutorily-required drawing

for order of names to appear on the General Election ballot took place and excluded Plaintiff. In

denying Plaintiff’s certificate nomination, Defendant Secretary of State never provided Plaintiff

an opportunity to be heard or otherwise challenge the signature determinations, nor was Plaintiff,

or the duly registered West Virginia citizens supporting his nomination, given the chance to cure

any perceived defects in the nomination certificates. To the contrary, Plaintiff was not even

provided evidence of those signatures that had been invalidated so that his campaign could perform

its own independent analysis.

               In complying with West Virginia Code § 3-5-23, Plaintiff’s campaign spent

tremendous time and resources throughout the State of West Virginia to acquire nearly double the

amount of certificate nomination signatures required by statute in order to appear on the 2020

General Election ballot as an independent candidate for President. Similar to the circumstances of

the recent cases cited above, Plaintiff has been stripped of his liberty interest to appear on the 2020

General Election ballot without adequate notice, without any opportunity whatsoever to challenge

the decision and underlying processes that led to that decision, and without any chance to cure the

purported invalidities in the certificate nomination.




                                                  14
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 15 of 26 PageID #: 56




                  Neither West Virginia Code § 3-5-23 nor related election law provisions provide

any guidance on how nomination certificate signatures should be assessed for validity. 18

Additionally, upon information and belief, Defendant Secretary of State does not provide any

formalized administrative guidance to the various county clerks on how to assess signatures for

validity. While the cases cited above largely deal with absentee ballots, the same premise applies

to the certificate nomination process.              West Virginia Code § 3-5-23 provides independent

candidates an opportunity to avail themselves of the political process. Without any sort of

guidance, training, or experience, the various county clerks wield the extraordinary power to make

a non-appealable determination as to whether parties availing themselves of West Virginia Code

§ 3-5-23 complied with the statute by making ad-hoc determinations on, among other things,

whether a voter’s signature on the nomination certificate matches the voter’s signature stored in

the voter rolls. As courts throughout the country have recently held, laypersons making non-

appealable determinations on signature matching, which requires expert analysis in order to

accurately assess, violate a party’s liberty interest without sufficient procedural due process.

                  Finally, if this Court were to grant Plaintiff’s Motion and enjoin Defendant from

enforcing W.Va. Code § 3-5-23 as applied to Plaintiff, it would not create any substantial fiscal or

administrative burdens for the county clerks or Defendant Secretary of State. For one, most

candidates running for office do not avail themselves of the certificate nomination process set forth

in West Virginia Code § 3-5-23. As such, the number of persons running for elected office using

the nomination certificate process and the number of petitioners certifying the nomination will not

be substantial. To the extent that a party seeking ballot access pursuant to W.Va. Code § 3-5-23


         18
             West Virginia Code § 3-1-46 contemplates “audio-visual” training for election officials to occur once every
two years, but the training only pertains to “the procedures for conducting elections, the duties of the various election
officials[,] and the methods of voting on each voting system in use in the state.” W. VA. CODE § 3-1-46. This sort of
training could not turn a layperson into a handwriting analysis expert.



                                                          15
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 16 of 26 PageID #: 57




challenged the determination of signature validations, any potential recount or further look into

the challenged nomination certificates’ signatures would be spread across the various county

clerks.19

                  Furthermore, state law already provides some level of challenge and appeal process

with respect to ballot signatures. Specifically, W.Va. Code § 3-1-41—entitled “Challenged and

Provisional Voter Procedures”—sets forth a detailed statutory scheme whereby a voter can

challenge a determination by the receiving canvassing board that “the signature written by the

person in the poll book does not correspond with the signature purported to be his or hers on the

registration card.” W. VA. CODE § 3-1-41(a)(2). As such, it would take very little additional fiscal

or administrative responsibility to provide independent candidates, and their petitioners, with an

opportunity to be heard and challenge any signature invalidations in the certificate nomination

process. 20 Accordingly, because Plaintiff’s deprivation of his liberty interest in this case is

fundamental, and because Defendant would not otherwise incur undue administrative or fiscal

burdens in providing the procedural due process safeguards required to nominees and petitioners

availing themselves of W.Va. Code § 3-5-23, this Court should grant Plaintiff’s Motion and enjoin

Defendant Secretary of State from enforcing the State’s ballot access law as applied to the Plaintiff,

as it fails to afford him the procedural due process required by the Fourteenth Amendment.




         19
            In fact, many candidates availing themselves of the ballot access procedures of W.Va. Code § 3-5-23 are
not statewide candidates and would require the validation of relatively few numbers of signatures. To counsel’s
knowledge, Plaintiff is the only “statewide” candidate to successfully submit more than the requisite number of
petition signatures to access the 2020 General Election ballot.
         20
            Other courts considering the issue of burden on state election officials to provide procedural safeguards
have held that it is not unduly burdensome for state election officials to extend the provisional ballot challenge process
to other voter challenges, including mismatching signature determinations. See, e.g., Frederick, 2020 WL at *15
(“[W]e find that instituting a process similar to the provisional ballot procedures currently employed by election
authorities . . . would not pose an undue administrative and fiscal burden on election authorities such that it would
outweigh mail-in absentee voters’ interest in protecting their votes[.]”).



                                                           16
    Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 17 of 26 PageID #: 58




        B.      W.Va. Code § 3-5-23 violates the Equal Protection Clause contained in
                Fourteenth Amendment of the United States Constitution.

                While Plaintiff can affirmatively show that he is likely to succeed on the merits on

his procedural due process claim, West Virginia Code § 3-5-23 also violates Plaintiff’s Fourteenth

Amendment constitutional right to equal protection under the law. Federal courts assess equal

protection claims challenging state election laws under the aforementioned Anderson-Burdick

standard. See Burdick, 504 U.S. at 434; Anderson, 460 U.S. at 789. Under the Anderson-Burdick

test, a court must:

                weigh the character and magnitude of the asserted injury to the First
                and Fourteenth Amendment rights that the plaintiff seeks to
                vindicate against the precise interests put forward by the State as
                justifications for the burden imposed by its rule, taking into
                consideration the extent to which those interests make it necessary
                to burden the plaintiff’s rights.

Id. “Under this standard, the level of scrutiny applied to the challenged restriction depends on the

extent of its imposition: the more severely it burdens constitutional rights, the more rigorous the

inquiry into its justification.” Frederick, 2020 WL 4882696, *16 (S.D. Ind. Aug. 20, 2020).

                In this case, Mr. West, despite the late announcement of his campaign on July 4,

2020, substantially complied with all provisions of West Virginia Code § 3-5-23 in order to appear

on the 2020 General Election ballot as an independent candidate for President of the United States.

The injury that Plaintiff asserts against Defendant is a significant injury to his fundamental rights—

the deprivation of his right to appear on West Virginia’s General Election ballot as an independent

candidate for President of the United States without adequate notice or an opportunity to cure

based on determinations made by layperson county clerks with no knowledge, training, or skill in

handwriting analysis. While Plaintiff does not possess a fundamental right to actually be elected

to office, he does possess “a federal constitutional right to be considered for public service without

the burden of invidiously discriminatory disqualification. The State may not deny to some the


                                                 17
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 18 of 26 PageID #: 59




privilege of holding public office that it extends to others[.]” Turner v. Fouche, 396 U.S. 346,

362-63; see also Lubin v. Panish, 415 U.S. 957 (1974) (holding that candidates for political office

possess an “important interest in the continued availability of political opportunity.”).

                  Defendant Secretary of State will likely argue that its interest in enforcing West

Virginia Code § 3-5-23 is to prevent election fraud and to maintain accurate election records.

While these goals are no doubt important, the arbitrary and capricious nature of laypersons

determining whether handwritten signatures are valid, coupled with no procedural due process for

those affected by such a determination, actually cuts against the State’s legitimate interest in

preventing election fraud and maintaining accurate records. See, e.g., Frederick, 2020 WL at *17

(“In fact, without such procedural safeguards, the signature verification requirement actually

threatens to undermine the State’s interests in correctly validating the identity of voters[.]”).21

                  An application of Anderson-Burdick standard to the facts of this case clearly shows

that Plaintiff’s fundamental interest in appearing on the West Virginia General Election ballot

vastly outweighs any legitimate state interest that West Virginia Code § 3-5-23 is meant to

protect—especially considering that Plaintiff complied with the statutory requirements set forth in

West Virginia Code § 3-5-23. As mentioned above, the ad-hoc application of West Virginia Code

§ 3-5-23 by laypersons determining the validity of signatures significantly cuts against the State’s

legitimate interests in accurately maintaining election records and preventing election fraud. As

such, because the State’s interests are not furthered by the current application of West Virginia

Code § 3-5-23, and because depriving Plaintiff from appearing on the General Election ballot



         21
           See, e.g., Self Advocacy Solutions N.D. v. Jaeger, --- F. Supp.3d ---, 2020 WL 2951012, *10 (June 3, 2020)
(holding that State’s interests did not outweigh the interest of absentee voters not afforded sufficient procedural due
process to challenge ballot determination because while “the state holds important interests in preventing voter fraud
and upholding the integrity of election . . . . allowing voters to verify the validity of their ballots demonstratably
advances—rather than hinders—these goals.”



                                                         18
    Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 19 of 26 PageID #: 60




serves as a substantial, and irreparable, deprivation of his equal protection under law, this Court

should grant Plaintiff’s Motion because Plaintiff is likely to succeed on the merits of his equal

protection claim.

       C.      The combination of W.Va. Code § 3-5-23 and the COVID-19 pandemic also
               places a substantial burden on Plaintiff’s First and Fourteenth Amendment
               Rights.

               While there is no fundamental right to seek public office, ballot access laws such

as W.Va. Code § 3-5-23 are typically found to burden two types of fundamental rights—“the right

of individuals to associate for the advancement of political beliefs, and the rights of qualified

voters, regardless of their political persuasion, to cast their votes effectively.” Whitfield v.

Thurston, --- F.Supp.3d ---, 2020 WL 3451692, at *9 (quoting Williams v. Rhodes, 393 U.S. 23,

30, 89 S.Ct. 5, 21 L.Ed.2d 24 (1968)). As has been acknowledged by Defendant Secretary of State,

the COVID-19 pandemic—coupled with the in-person signature gathering process required by

W.Va. Code § 3-5-23—places a “larger than typical burden” on independent candidates such as

Plaintiff in their efforts to gain access to the General Election ballot. See Exhibit A. In fact, many

states have similarly determined that the COVID-19 pandemic has a significant impact on the

fundamental right to ballot access and have acted accordingly to ensure the First and Fourteenth

Amendment rights of individuals to freedom of speech, freedom of association, equal protection,

and due process of law are adequately protected. Plaintiff simply requests that this Court do the

same through the issuance of a preliminary injunction.

               In normal circumstances, the signature requirements provided for in W.Va. Code §

3-5-24 do not necessarily constitute a significant burden. However, a pandemic could hardly be

considered normal circumstances. See Faulkner v. Va. Dep’t. of Elections, CL 20-1456 (Va. Cir.

Ct. Mar. 25, 2020). (finding in the ballot access context that “circumstances as they exist…across



                                                 19
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 20 of 26 PageID #: 61




the United States are not normal right now”). That is why a number of courts have found that

existing signature requirements, including in-person or so-called “wet” signatures, for ballot access

pose a significant burden on the constitutional rights of individual candidates, necessitating a strict

scrutiny analysis of such ballot access restrictions. For instance, the Circuit Court of the City of

Richmond found in Faulkner that Virginia’s 10,000 signature requirement for statewide candidates

seeking ballot access was a “significant” burden that precluded individuals from “freely

associating at the highest level with the political party of their choice.” Id. Accordingly, the Court

found that Virginia’s statute failed constitutional analysis under a strict scrutiny standard and

issued a preliminary injunction granting candidate’s access to the ballot with 3,500 valid

signatures. See id. Similarly, the United States District Court for the Eastern District of Michigan

recently enjoined the “rigid application” of ballot access signature requirements in the case of

Esshaki v. Whitmer, --- F.Supp.3d ----, 2020 WL 1910154, at *10 (E.D. Mich. March 20, 2020).

The United States Court of Appeals for the Sixth Circuit agreed and chose “not to stay the part of

the preliminary injunction that prohibits enforcement of the ballot-access provisions of the

statute.”22 Esshaki v. Whitmer, 813 Fed. Appx. 170, 172 (6th Cir. May 5, 2020).23 Likewise, the

Supreme Judicial Court of Massachusetts has found it to be “undisputed that, under the

circumstances arising from this pandemic, we should apply strict scrutiny to the minimum

signature requirements” necessary to obtain ballot access.                       Goldstein v. Secretary of the

Commonwealth, 484 Mass. 516, 525 (2020); see also Garbett v. Herbert, --- F.Supp.3d ----, 2020


         22
           In doing so, the Sixth Circuit instructed the State of Michigan “to select its own adjustments so as to reduce
the burden on ballot access.” Id.
         23
            While the Sixth Circuit has distinguished Esshaki from ballot signature challenges in Ohio, it is worth
noting that each of these cases involved fact-specific challenges to ballot signature requirements in the midst of
existing “Stay at Home” orders. As the Sixth Circuit noted in Hawkins v. Dewine, the Court did “not address [the]
difficult question” of whether “the state’s application of the ballot-access requirements … is unconstitutional because
it is unduly burdensome to require in-person signature collection during the COVID-19 pandemic.” Hawkins v.
Dewine, No. 20-3717 (6th Cir. 2020) (emphasis added). That is precisely the question raised by Plaintiff here.



                                                          20
    Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 21 of 26 PageID #: 62




WL 2064101, at *11 (D. Utah Apr. 29, 2020) (finding that the “severe” burden placed on plaintiff

was the burden of having to gather signatures “in the midst of a pandemic when large public events

have been canceled and the Governor has directed people to stay six feet apart and, preferably, to

stay home”). In doing so, the Court provided “equitable relief intended to substantially diminish”

the burden signature requirements have on the fundamental rights of would-be candidates. Id. at

517.

                 Understanding the unquestionable burden the COVID-19 pandemic places on the

signature gathering process, a number of states have taken Executive or Legislative action to

alleviate the infringement upon individuals’ First and Fourteenth Amendment rights. For example,

New York Governor Andrew Cuomo issued an executive order reducing petition signature

requirements by 30%.24 Connecticut Governor Ned Lamont similarly issued an executive order

reducing petition signature requirements by 30%.25 Meanwhile, other states, such as Vermont and

Utah, have eliminated or significantly curtailed the enforcement of ballot access requirements for

the duration of the pandemic.26 Other states have modified petition signature requirements in an

effort to further reduce the impact of the COVID-19 pandemic has on the fundamental rights of

potential candidates, with states such as New Jersey and Massachusetts eliminating in-person

signature requirements similar to W.Va. Code § 3-5-23(c) and others such as Georgia extending

the petitioning deadline.       See generally Exhibit A.          Accordingly, courts have taken such


        24
            See N.Y. Exec. Order No. 202.2 (March 14, 2020) https://www.governor.ny.gov/news/no-2022-
continuing-temporary-suspension-and-modification-laws-relating-disaster-emergency.
        25
           See Conn. Exec Order No. 7LL (May 11, 2020) https://portal.ct.gov/-/media/Office-of-the-
Governor/Executive-Orders/Lamont-Executive-Orders/Executive-Order-No-7LL.pdf?la=en.
          26
             See H.681, Reg. Sess. (Vt. 2020)
https://legislature.vermont.gov/Documents/2020/Docs/ACTS/ACT092/ACT092%20As%20Enacted.pdf; see also
Utah Exec. Order No. 2020-8 (March 26, 2020) https://rules.utah.gov/wp-content/uploads/Utah-Executive-Order-
No.-2020-8.pdf.




                                                      21
    Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 22 of 26 PageID #: 63




modifications into account, noting that plaintiffs’ claims of severe burden have “much greater

force” where a state has “failed to modify the election laws during this public health emergency.”

Gottlieb v. Lamont, --- F.Supp.3d ---, 2020 WL 3046205, at *6 (D. Conn. June 8, 2020); see also

Murray v. Cuomo, No. 1:20-CV-03571-MKV, ---- F.Supp.3d ----, 2020 WL 2521449, at *10-13

(S.D. N.Y. May 18, 2020) (finding that state restrictions on ballot access were not severe “in light

of all the changes that were made” to such laws in response to the pandemic).

                Clearly, the COVID-19 pandemic—coupled with the signature requirements of

W.Va. Code § 3-5-23—places a significant burden on Plaintiff’s ability to gain access to the ballot.

Whether this Court applies strict scrutiny analysis, as has been done in many similar cases cited

above, or intermediate scrutiny, as also provided for in the Anderson-Burdick framework, the result

should be the same, as any justification for the burden put forth by Defendant is insufficient.

Plaintiff has substantially complied with the provisions of W.Va. Code § 3-5-23. Allowing his

access to the ballot will not result in any perceived overcrowding of the ballot as Plaintiff is the

only independent candidate seeking access to the Presidential Election ballot by virtue of W.Va.

Code § 3-5-23. Also, Plaintiff has clearly shown more than a “modicum of support” for his

campaign by submitting significantly more than the minimum signature requirement of W.Va.

Code § 3-5-23. The arbitrary and capricious signature validation process discussed in detail above,

combined with the significant impacts that the COVID-19 pandemic has had on signature

gathering generally, warrants the issuance of a preliminary injunction. In the weighing of burdens,

the scales have been tipped far in excess against Defendant and in favor of Plaintiff and his right

to access the ballot.




                                                22
       Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 23 of 26 PageID #: 64




III.     Absent this Court’s issuance of a preliminary injunction, Plaintiff will undoubtedly
         suffer irreparable harm as Plaintiff will not appear on West Virginia’s General
         Election ballot in 2020.

               In this case, it cannot be seriously questioned that Plaintiff, absent relief from this

Court, will suffer irreparable harm because Plaintiff does not possess any other adequate remedy

at law. If this Court does not grant Plaintiff the relief sought through his Verified Complaint and

Motion, then he will not appear on West Virginia’s Presidential General Election ballot, and will

be effectively precluded from engaging in the political process in the State of West Virginia—

despite Plaintiff’s substantial compliance with W.Va. Code § 3-5-23 in the midst of a global

pandemic. The arbitrary and capricious decision to not certify Plaintiff’s name for the General

Election ballot, without affording him with any procedural safeguards whatsoever, ultimately

strips Plaintiff of his association rights under the First and Fourteenth Amendments. See Elrod v.

Burns, 427 U.S. 347, 373 (1976) (holding that where plaintiff has proven a probability of success

on the merits, the threatened loss of First Amendment freedoms “unquestionably constitutes

irreparable injury.”). Obviously, “once the election occurs, there can be no do-over and no

redress.” League of Women Voters of N. Carolina v. North Carolina, 769 F.3d 224, 247 (4th Cir.

2014). Nor is there any relief to Plaintiff otherwise for the violation of his constitutional rights.

See, e.g., Christian Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006) (“The loss of First

Amendment freedoms is presumed to constitute an irreparable injury for which money damages

are not adequate.”). Conversely, Defendant Secretary of State suffers no irreparable harm for

being enjoined from enforcing an unconstitutional statute. See Thompson v. Dewine, 959 F.3d 804

(2020) (finding that enjoining a State from enforcing duly election laws constitutes irreparable

harm to the State “[u]nless the statute is unconstitutional”). Accordingly, Plaintiff can

affirmatively show irreparable harm and lack of adequate legal remedies in the absence of this

Court granting the Motion.


                                                 23
      Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 24 of 26 PageID #: 65




IV.     The public interest and balance of equities exceedingly favors this Court granting
        Plaintiff’s Motion.

               As previously discussed herein, the public interest and balance of equities clearly

favor this Court granting Plaintiff’s Motion. The public has an extremely compelling interest in

elections in general and presidential elections in particular. The public benefits when more

candidates run for office that represent different interests and different parties. Furthermore,

Plaintiff has substantially complied with W.Va. Code § 3-5-23 and shown more than a modicum

of support as is required by state law. Despite Plaintiff’s compliance with West Virginia’s ballot

access provisions, he has been denied access through the arbitrary and capricious manner in which

the validity of signatures on his nomination certificates has been determined by unqualified

laypersons. Coupled with the increased burden that the COVID-19 pandemic places upon

independent candidates seeking ballot access, the public interest favors the issuance of an

injunction in the case at hand. As stated above, over the last several months, states across the

nation have taken numerous steps to ensure that election laws do not unduly burden the rights of

independent candidates and voters alike. Consequently, there has been a significant trend towards

relaxing ballot access requirements and the implementation of procedural safeguards to ensure that

signature validations comport with constitutional requirements. To date, West Virginia has made

no such accommodations. Accordingly, the public interest and balance of equities clearly warrant

the issuance of a preliminary injunction.

                                         CONCLUSION

               For the foregoing reasons, Plaintiff’s Motion for Preliminary Injunction should be

granted, and this Court should enjoin Defendant from enforcing West Virginia Code § 3-5-23

against Plaintiff and order that Plaintiff and his running mate, Ms. Michelle Tidball, appear on the




                                                24
    Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 25 of 26 PageID #: 66




2020 General Election Presidential ballot as independent candidates for President and Vice

President, respectively.

                                                Respectfully submitted,


                                                /s/ J. Mark Adkins
                                                J. Mark Adkins (WVSB # 7414)
                                                Richard R. Heath, Jr. (WVSB # 9067)
                                                Joshua A. Lanham (WVSB # 13218)
                                                Unaiza R. Tyree (WVSB # 13253)
                                                BOWLES RICE LLP
                                                600 Quarrier Street (25301)
                                                Charleston, West Virginia 25325-1386
                                                Telephone: (304) 347-1100
                                                Facsimile: (304) 347-1756
                                                Email: madkins@bowlesrice.com

                                                Attorneys for Plaintiff, Kanye West




                                           25
     Case 2:20-cv-00570 Document 5 Filed 08/31/20 Page 26 of 26 PageID #: 67




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION

KANYE WEST,

         Plaintiff,
v.                                                CIVIL ACTION NO. 2:20-CV-00570

MAC WARNER, in his Official Capacity as
Secretary of State of West Virginia,

         Defendant.

                                CERTIFICATE OF SERVICE

                 I, J. Mark Adkins, hereby certify that the foregoing Memorandum of Law in

Support of Plaintiff’s Motion for Preliminary Injunction has been served this 31st day of

August, 2020, via the CM/ECF system, upon the following counsel of record:




                                              /s/ J. Mark Adkins
                                              J. Mark Adkins (WVSB #7414)




12135099.2
